Citation Nr: 1041555	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  05-05 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The Veteran served on active duty from February 1969 to October 
1971.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The Veteran's claim was remanded in by the Board in April 2009.


FINDING OF FACT

Since the grant of service connection the Veteran has exhibited 
symptoms such as constricted affect, panic attacks, social 
avoidance, and depression, due to PTSD.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but no higher, 
for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

In this case the Veteran was provided VCAA notice regarding his 
claim for an increased initial rating by letters dated in 
November 2005 and June 2008.  Furthermore, this appeal arises 
from the Veteran's disagreement with the initial rating 
evaluation following the grant of service connection.  The VCAA 
requires that the Secretary need only provide the Veteran with a 
generic notice after the initial claim for benefits has been 
filed and before the initial decision.  See Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  Generic notices provided in the 
rating decision and statement of the case (SOC) have already 
provided the claimant with the notice of the law applicable to 
the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 
(Fed. Cir. 2007).

As to the duty to assist, VA has associated with the claims 
folder the Veteran's private medical records, Social Security 
Administration (SSA) records, and VA treatment records.  The 
Veteran has been provided VA medical examinations.  The Veteran 
submitted several medical statements in support of his claim and 
he has testified at a hearing in support of his claim.  The 
Veteran has been accorded ample opportunity to present evidence 
and argument in support of the appeal and he has done so.  The 
Board therefore determines that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.

The Veteran's claim stems from the June 2003 rating decision 
which originally granted service connection for PTSD and an 
initial rating of 30 percent.  Separate initial ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999). 

As explained below, the Board finds that the Veteran has met the 
criteria for a 50 percent initial rating, but no higher, since 
the grant of service connection.

At his January 2009 hearing the Veteran reported that he has 
panic attacks two or three times a week.  He also reported 
frequent nightmares and occasional suicidal thoughts.

Diagnostic Code 9411 provides that a 30 percent rating is 
warranted where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and inability to establish and maintain 
effective relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; and memory loss for names of close relatives, own 
occupation, or own name.

A May 2003 VA psychiatric examination indicates that the Veteran 
had moderate social withdrawal and a global assessment of 
functioning (GAF) score of 60.

The Veteran's SSA records contain a July 2003 psychiatric 
examination report.  (Volume 3 of the claims files).  The 
diagnosis was PTSD by history.  The Veteran reported sleeping 
problems, nightmares, flashbacks and some anger.  The examiner 
stated that the Veteran's social and occupational functioning was 
not severely impaired.  

In letters dated in April 2004 and December 2008 a VA physician 
stated that the Veteran's major depressive disorder was directly 
related to his PTSD.  He further stated that the Veteran reported 
flashbacks, nightmares, fitful sleep, awakes screaming, 
depression, anxiety, irritability, weight loss, and poor 
appetite.  The physician opined that the Veteran is totally 
disabled for purposes of any viable employment.  In April 2004 
the Veteran's GAF was estimated at 40.  In December 2008 the 
Veteran's GAF was estimated at 30-35.

A February 2005 VA mental status examination notes that the 
Veteran was well-groomed and had fair eye contact.  He was 
cooperative and had mildly pressured speech.  His affect was 
constricted and he denied suicidal/homicidal ideations and denied 
hallucinations/delusions.  His memory was intact and his judgment 
and insight were fair.  The diagnoses were PTSD and major 
depressive disorder.  GAF was 50.

On VA examination in June 2007 the examiner noted that the 
Veteran had chronic PTSD which was from moderate to severe in 
intensity.  The Veteran voiced a feeling of detachment and 
estrangement from others stating that he only interacts socially 
with his girlfriend and her mother.  He reported diminished 
interest in activities and participation in things that 
previously interested him.  He stated that he had difficulty 
staying asleep as well as periods of irritability and problems 
with concentration.  The examiner noted that the Veteran was 
unemployable.  The diagnoses included chronic PTSD and moderate 
major depressive disorder.  It was noted that the Veteran had 
hypertension, that he had had three myocardial infarctions, that 
he had had five vessel coronary artery bypass graft.  GAF was 
noted to be 40.

On VA examination in July 2009 the Veteran was appropriately 
groomed.  His affect was constricted.  His speech quality was 
normal.  The Veteran's expressive/receptive language and 
communication ability were within normal limits.  Attention and 
concentration were within normal limits.  Recent and remote 
memory were within normal limits.  Insight and judgment appeared 
to be within normal limits.  The Veteran denied suicidal or 
homicidal ideation.  The Veteran reported to the examiner that 
his PTSD and related depression symptoms had had a significant 
impact on his ability to feel comfortable socializing with 
individuals and has had a significant impact on his marital 
relationships and employment relationships.  The diagnoses 
included severe chronic PTSD and depressive disorder related to 
PTSD.  GAF was noted to be 35.

The Board finds that the statements of several VA examiners that 
the Veteran's PTSD is severe and the GAF scores in the 30-40 
range indicate that the Veteran's PTSD has met the criteria for a 
50 percent rating.

The Board does not find that the Veteran's PTSD and associated 
psychiatric symptoms have met the criteria for a rating in excess 
of 50 percent.  Although a VA physician stated in April 2004 and 
December 2008 that the Veteran was unemployable, he did not 
indicate that such was due solely to the Veteran's service-
connected psychiatric disability.  Similarly, the June 2007 VA 
examiner also said that the Veteran was unemployable, but 
indicated that the Veteran's PTSD was only from moderate to 
severe in intensity.  This indicates that the VA examiner did not 
think that the Veteran was unemployable solely due to his 
service-connected psychiatric disability.  A review of the record 
clearly shows that the Veteran is unemployable due to his cardiac 
disability, which was the primary disability for which he was 
awarded SSA disability benefits in November 2004.  Accordingly, 
the statements about the Veteran being unemployable are taken as 
being related to all of the Veteran's disabilities and not as 
being solely due to his service-connected psychiatric disability.

In assessing the evidence of record, it is important to note that 
the GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 
4th ed. (DSM-IV) at 32). A score of 61- 70 is indicated where 
there are, "[s]ome mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or school 
functioning (e.g. occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships."  Id.  A score of 51-60 
is indicated where there are, "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers)."  Id.  A score of 41-50 is indicated where there are, 
"[s]erious symptoms (e.g. suicidal ideation, sever obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g. no friends, 
unable to keep a job)."  A score of 31-40 is indicated where 
there is "[s]ome impairment in reality testing or communication 
(e.g. speech is at times illogical, obscure, or irrelevant) OR 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family and is unable to work; child frequently 
bears up younger children, is defiant at home, and is failing at 
school.)"

None of the evidence of record shows active suicidal planning or 
action; obsessional rituals that interfere with routine 
activities; speech that is illogical, obscure or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; or spatial 
disorientation. Although there are diagnoses of depression, the 
record does not indicate that the Veteran experiences an 
inability to establish and maintain effective relationships, 
particularly as he has a girlfriend and that he gets along with 
his girlfriend's mother.  Further, there is no indication of a 
neglect of personal hygiene or appearance and indication of 
periods of violence based on impaired impulse control.  All 
references to the Veteran's hygiene have noted that it is good.  
Although the Veteran was assigned GAF scores in the 30 to 40 
range, the Board notes that the symptoms actually recorded by the 
examiners do not correspond with the DSM-IV description of a GAF 
score between 31-40, which is listed above.

Consequently, the Board finds that the disability picture for the 
Veteran's service-connected PTSD more nearly approximates the 
criteria for a 50 percent evaluation than those for a 70 percent 
evaluation.  The Board finds that since the grant of service 
connection, the Veteran's PTSD has met the criteria for a 50 
percent rating and no higher.  Thus staged ratings are 
inapplicable to this case.  See Fenderson.  Accordingly an 
initial rating of 50 percent for the Veteran's PTSD is warranted.

The Board has also considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2010).  The record reveals no indication that the 
Veteran's industrial impairment from PTSD would be in excess of 
that contemplated by the assigned evaluation.  Additionally, the 
record reflects that the Veteran has not required any 
hospitalization for this disability and that the manifestations 
of PTSD are those contemplated by the schedular criteria.  
Therefore, the Board has determined that referral of this issue 
for extra-schedular consideration is not in order.


ORDER

Entitlement to a 50 percent initial rating for PTSD is granted, 
subject to the law and regulations regarding the award of 
monetary benefits.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


